Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Response to Amendment

The amendment filed 05/26/2022 has been entered.  As directed, claims 1,4,19,20 have been amended, no claims have been canceled, no claims added. Thus claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/27/2021. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 6, 14, 15,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20080237203 in view of Chergui U.S 10583516.

Tanaka teaches:
1. A method for manufacturing a sandwich panel as a semi-finished product (page.4,para.0051) where a non-metallic material is positioned between at least two metal layers, the method (abstract) comprising: 	
	providing at least two metal layers, wherein at least one of the metal layers is shaped into a three dimensional layer (fig.2, 2 – three dimensional layer and 1; page.1,para.0008; The metal work with the originally-provided uneven shape may be made by injection molding, casting, pressing or the like); 
	bringing the at least two metal layers into contact with one another forming contact points (fig.2, 5; welding portion) and recesses (fig.2, 2b(3)) between the at least two metal layers; 
	filling the recesses with a non-metallic material (fig.1,4; adhesive agent); and 
	wherein, during the filling of the recesses with the non-metallic material, the non- metallic material is kept from entering the contact areas by the contact between the at least two metal layers (fig.2, 4; page.3,para.0027, the adhesive agent 4 is preferably disposed within the recess portions 2b so as to join the both members).

14.  The method according to the claim 1, wherein the non-metallic layer is made of polymer material (page.3,para.0032; resin composition that primarily comprises a photopolymerizable resin (mainly, epoxy resin, and preferably alicyclic epoxy resin)).

15. The method according to the claim 1, wherein the non-metallic layer is made of resin material (page.3,para.0032; resin composition).

17. The method according to the claim 1, wherein the non-metallic layer is made of cold or thermosetting one or two component adhesive glue (page.3, para.0032, resin curing by heat).

18. The method according to the claim 1, wherein the non-metallic layer is made of a two component sandwich-adhesion material containing resin and hardener (page.3, para.0032; heat is considered as resin hardener).

However, Tanaka teaches the invention as discussed above, but is silent on tack weld (claim 1,2,5,6), subsequence manufacture process by welding(claim 19,20).
	
Chergui teaches:
Regarding claim 1, tack welding (see Chergui; Col.3, line 20-22; generating a tack weld between the metallic cover layers of the sandwich panel) the metal layers to each other at the contact points (see Tanaka, fig.2, 5; welding portion) between the metallic layers (see Tanaka, fig.2, 2 – three dimensional layer and 1) to enable resistance weldability of the semi-finished product in order to connect the semi-finished product to a metallic component (see Tanaka; page.4, para.0051; examiner note: Tanaka teaches laser welding and spot welding for two metal layers (see Tanaka page.1, para.0002; Chergui teaches tack welding for two metal layers; two welding is considered as analogous for metal layer. In combination of Tanaka in view of Chergui, two layers of sandwich panel are tack welded together to generate nugget having resistance weldability of the semi-finished product, it can be used to connect to another layer or semi-finished product by resistance welding).

2.The method according to the claim 1, wherein the tack weld is worked out by a resistance welding process (see Chergui; Col.3, line 20-22; generating a tack weld between the metallic cover layers of the sandwich panel, using a tack-welding current between the first and second welding electrode as resistance welding process).

5. The method according to claim 1, wherein the tack weld (See Chergui; Col.3, line 20) between the metal layers is achieved with a corrugated metal strip as the three dimensional layer(see Tanaka, fig.5, 2b(3) – corrugated metal strip; in combination of Tanaka in view of Chergui, the tack weld at welding portion between each corrugated metal strip as the tree dimensional layer).

6. The method according to the claim 1, wherein that the tack weld (see Chergui; Col.3, line 20-22; generating a tack weld between the metallic cover layers of the sandwich panel) between the metal layers is achieved with the three dimensional layer being a metal piece in the shape of knobs, nubs (see Chergui; fig.3; Tack weld (small nub shape) on the surface of the three dimensional layer.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka by using resistance tack weld as taught by Chergui in order to welding two metallic layers together; resistance tack welding provides heat can curing non-metallic material as chain reaction to bond two metallic layers; and it also can provide connection as nuggets between two metallic layers for subsequence manufacturing process. 	

19. The method according to the claim 1, wherein the semi-finished sandwich panel is joined, in order to connect the semi-finished product to a desired combination of solutions(see Tanaka; page.4, para.0051), by welding in a subsequent manufacturing process (see Chergui, Col.2, lines 58-60).

20. The method according to the claim 1, wherein the semi-finished sandwich panel is joined, in order to connect the semi-finished product to a desired combination of solutions(see Tanaka; page.4, para.0051), by resistance spot welding in a subsequent manufacturing process (see Chergui, fig.3; the last figure on the right shows a large welding nugget; Col.2, lines 58-60; resistance spot welding for sandwich panel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka by using resistance welding as taught by Chergui in order to
provide further manufacture process. Resistance spot weld is a permanent welding that provides very strong joint between two metals.  Since semi-finished sandwich panel have tack weld between two layers, it allows the semi-finished sandwich panel further combine with other metal components by resistance spot welding to form different or overlap shapes such as three dimensional trapezoids, hexagons, rhombus for any purpose of manufacture use , such as aeronautics, road vehicles, ships, and construction.

Claim 3,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20080237203 in view of Chergui U.S 10583516 in further view of Nakagawa U.S 8476549.

Tanaka in view of Chergui teaches the invention discussed above, but is silent regarding resistance roller seam weld (claim 3), sealant material (claim 16) .

Nakagawa teaches:
3. The method according to claim 1, wherein the tack weld is worked out by a resistance roller seam weld (fig.8) with an electrode force of 1.0kN - 3.0kN (col.12, line 37; 3.9kN).

However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 II(a)).
	In this case, a certain electrode force is provided by roller electrode, but the prior art is silent that the electrode force is between 1.0kN - 3.0kN. However, the court have said that having an optimal or workable range is not inventive. Varying the electrode force by a resistance roller seam weld is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the electrode force by a resistance roller seam weld in order to providing a weld connection and avoiding to destroy the layer of the sandwich to form resistance tack weld. However, electrode force can be less or more it depends on the metallic layer material or metallic layer shape. Less electrode force for two metallic layers may have fragile characteristic or only need electrode force for tack weld (contact is formed before tack weld); more electrode force for two metallic layers may have harder characteristic or need extra electrode force to push two metallic layers to form contact. Therefore, electrode force by electrode roller seam weld is recognized in the art to be a result effective variable.

16. The method according to the claim 1, wherein the non-metallic layer is made of sealant material (page.3, line 60-65; seal material).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka in view of Chergui by using seal material as taught by Nakagawa in order to preventing or reducing corrosion due to the contact of the dissimilar metals and obtaining a dissimilar material joint having excellent anti-corrosive properties and bonding strength(page.3, line 53-56). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20080237203 in view of Chergui 10583516 in further view of Krautschick WO 2014096180 and in further view of Tinwell US 20070103046.

Tanaka in view of Chergui teaches the invention as discussed above, but is silent on an amplitude of a distance between recurring metal contacts between the metal layers.

Krautschick teaches:
4.The method according to claim 1, wherein an amplitude of a distance between recurring metal contacts (see Tanaka, fig.2, 5; welding portion) between the metal layers (see Tanaka, fig.2, 1 and 2) is lower than 5.0 mm (see Krautschick; page.4, lines 10-15; 1.1mm x 3 = 3.3mm), and a welding current of 1.0 - 1.4 kA is used to create the tack weld at each metal contact.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka in view Chergui by using an amplitude of a distance between recurring metal contacts between the metal layers as taught by Krautschick in order to making the semi-finished sandwich panel bonding strength. The less space between corrugated stripe will have higher strength. However, this is depending on the thickness of the layer, generally corrugated strip space is three times of thickness of layers.(page.4, line 14). In other word, the thinner layer will appear shorter space. Therefore, the semi-finished sandwich panel will provide higher strength with shorter space between corrugated strip.

However, Tanaka in view of Chergui in further view of Krautschick teaches the invention as discussed above, but is silent on tack welding current.

Tinwell teaches:
Regarding claim 4, a welding current of 1.0 - 1.4 kA (page.3, para.0021; 0.6-1.5 kA) is used to create the tack weld at each metal contact.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka in view of Chergui in further view of Krautschick by using welding current as taught by Tinwell in order to bonding two metal pieces by tack welding current; A `tack weld’ is broadly defined as including all semi-permanent welds having enough strength to generally maintain the precious metal mass in place. (page.3, para.0021). 

Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20080237203 in view of Chergui 10583516 in further view of Peca US 20140120364.

Tanaka in view of Chergui teaches the invention as discussed above, but is silent regarding same metal layers and dissimilar metal layers.

Peca teaches:
7. The method according to the claim 1, wherein the metal layers are made of the same metal (page.8, para.0078; Preferred metal layers include or consist essentially of steel, aluminum, or both ).

8. The method according to the claim 1, wherein the metal layers are made of different metal materials (page.8, para.0078; Preferred metal layers include or consist essentially of steel, aluminum, or both).

9. The method according to claim 8, wherein the metal layers are made of metals with two different thermal expansion coefficients influencing the thermal expansion of the sandwich panel (page.8, para.0078; Preferred metal layers include or consist essentially of steel, aluminum, or both; it would obvious for two dissimilar metal layers with different thermal expansion coefficient influencing the thermal expansion of the sandwich panel).

10. The method according to claim 1, wherein the metal layers are made of stainless steel (page.8, para.0078; The steel may be a corrosion-resistant steel, such as a stainless steel).

11. The method according to claim 1, wherein the metal layers are made of carbon steel (page.8, para.0078; the steel may include one or more elements selected from the group consisting of carbon).

12. The method according to claim 1, wherein the metal layers are made of aluminium (page.8, para.0078; Preferred metal layers include or consist essentially of steel, aluminum, or both ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka in view of Chergui by using same and different metallic layers as taught by Peca in order to provide a further manufacture to overlap or connect sandwich panel into certain shape for any purpose of use.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 20080237203 in view of Chergui U.S 10583516 in further view of Mizrahi US 20100040902.

13. The method according to claim 1, wherein the metal layers are made of magnesium (page.11,para.0091).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka in view of Chergui by using magnesium layers as taught by Mizrahi in order to provide a further manufacture to overlap or connect sandwich panel into certain shape for any purpose of use.

Response to Arguments

Applicant’s arguments, see page.6-7, filed 05/26/2022, with respect to the rejection(s) of claim(s) 1 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka US 20080237203. 
With respect to Applicant's arguments, Tanaka teaches the metal work with the originally-provided uneven shape may be made by injection molding, casting, pressing or the like (page.1,para.0008);  and having adhesive agent preferably disposed within the recess portions 2b so as to join the both members; fig.2, 4; page.3,para.0027).

	With respect to Applicant's arguments, see page 8 regarding claims 2-20, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761